December 16, 2011


Ms. Marie R. Yeates
Vinson & Elkins, L.L.P.
1001 Fannin St., Suite 2500
Houston, TX 77002-6760
Mr. Mark L. Perlmutter
Perlmutter & Schuelke, L.L.P.
206 East 9th Street, Suite 1511
Austin, TX 78701

RE:   Case Number:  10-0429
      Court of Appeals Number:  01-08-00713-CV
      Trial Court Number:  200317162

Style:      SHELL OIL COMPANY; SWEPI LP D/B/A SHELL WESTERN E&P, SUCCESSOR
      IN INTEREST TO SHELL WESTERN E&P, INC.
      v.
      RALPH ROSS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Loren Jackson         |
|   |Ms. M. Karinne McCullough |
|   |Mr. Everard A. Marseglia  |
|   |Jr.                       |
|   |Mr. Jesse R. Pierce       |
|   |Mr. Charles Lawrence      |
|   |Stinneford                |